In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00193-CR
         ______________________________


         TOMMIE LOYD PRATER, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 336th Judicial District Court
                Fannin County, Texas
                Trial Court No. 22064




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Tommie Loyd Prater has brought eight separate appeals1 from eight jury convictions for

various sexually related activities. In this appeal, from trial court number 22064, he was convicted

of indecency with a child by sexual contact (J.A.P., a child under fourteen years of age) by touching

her genitals on or about August 1, 2006. He was sentenced to twenty years' imprisonment and a

$10,000.00 fine.

       Upon reviewing the brief, we find one contention of error relevant to all convictions

involving victim A.C.P., and two contentions of error relevant to the conviction involving victim

T.L.P. There are no arguments or issues raised that are relevant to Prater's conviction in the instant

case. Accordingly, with no allegation of error being shown in connection with this conviction, there

is nothing for this Court to review.




       1
         Prater appeals from eight convictions. In cause number 06-07-00187-CR, he appeals from
his conviction of indecency with a child (A.C.P.) by sexual contact; in cause numbers 06-07-00188-
CR through 06-07-00192-CR, he appeals his convictions of sexual assault of a child (A.C.P.). In
each of these cases, Prater was sentenced to twenty years' imprisonment, to run consecutively, and
$10,000.00 fines.
        Prater appeals his conviction in cause number 06-07-00193-CR of indecency with a child
(J.A.P.) by sexual contact. Prater was sentenced in this case to twenty years' imprisonment, to run
consecutively, and a $10,000.00 fine.
        Prater also appeals his conviction in cause number 06-07-00194-CR of aggravated sexual
assault of a child (T.L.P.). He was sentenced to life imprisonment, to run consecutively, and a
$10,000.00 fine.

                                                  2
      We affirm the judgment.



                                            Jack Carter
                                            Justice

Date Submitted:    August 8, 2008
Date Decided:      September 15, 2008

Do Not Publish




                                        3